UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

In re Application of LUIS JAVIER MARTINEZ
SAMPEDRO for an Order Pursuant to 28 U.S.C. § | Civil No. 3:18mc47(JBA)
1782 to Conduct Discovery for Use in a Foreign
Proceeding

 

December 27, 2019

 

RULING ON OBJECTIONS TO JUDGE SPECTOR’S RULINGS

Petitioner Luis Javier Martinez Sampedro objects ([Doc. # 142]) to Magistrate Judge Robert
M. Spector’s ruling ([Doc. # 133]) on Petitioner’s Emergency Motion to Compel Withheld
Documents ([Doc. # 99]). Respondents Silver Point Capital, L.P., Contrarian Capital Management,
LLC, David Reganato, and Normal Raul Sorensen Valdez (together, “Respondents”) object ([Doc.
# 223]) to Judge Spector’s ruling (Doc. # 217]) on several motions by Petitioner and Respondents.
For the reasons that follow, both objections are overruled.

I. Background

The Court assumes the parties’ familiarity with the underlying facts of this case. Petitioner
filed an Emergency Motion to Compel Production of Improperly Withheld Documents ([Doc. #
99]), which this Court referred to Judge Spector for ruling. Petitioner alleged that Respondents had
improperly withheld documents on the basis of claimed attorney-client privilege and that
Respondents’ privilege logs were untimely and deficient, and thus he sought an order compelling
the Respondents to produce certain documents. Judge Spector granted Petitioner’s request as to
pre-January 12, 2018 communications between the Codere Board and G3M which did not include
any representative of Linklaters, but denied Petitioner’s request as to the Board’s communications
with Linklaters, including those involving representatives of G3M, and as to post-January 12, 2018

communications with G3M. (Ruling on Emergency Mot. to Compel [Doc. # 133]). Petitioner now
argues that this ruling was in error, urging the Court to order the Respondents to produce all
withheld documents. (Pet.’s Obj. [Doc. # 142] at 1.)

Separately, Petitioner moved for permission to provide discovery obtained through this
action to the Comision Nacional del Mercado de Valores (the “CNMV”), a Spanish regulatory
agency to which Petitioner submitted a complaint about Codere ([Doc. # 198]), and Respondents
moved for a protective order prohibiting Petitioner from sharing confidential materials with the
CNMV ([Doc. # 206]). Judge Spector granted Petitioner’s motion to provide discovery to the
CNMV, and denied Respondents’ motion for protective order. (Ruling on Mots. for Permission
and Protective Order [Doc. # 217].) Respondents now argue that this ruling was in error, urging
the Court to prohibit Petitioner from providing discovery obtained through this action to the
CNMV. (Resps.’ Obj. [Doc. # 223] at 1.) Respondents also moved for a stay of that ruling pending
resolution of their objection. (Mot. to Stay [Doc. # 218].)

II. Discussion

A district court may modify or set aside a magistrate judge’s decision on “[n]ondispositive
[mJatters” only if “clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). Findings of fact “are
reviewed for clear error” but conclusions of law “are reviewed de novo.” Mobil Shipping & Transp.
Co. v. Wonsild Liquid Carriers Ltd., 190 F.3d 64, 67 (2d Cir. 1999). Under that standard, the
reviewing district court may not modify the magistrate judge’s decision “simply because [it] would
have decided the case differently” and instead “must ask whether, on the entire evidence, it is left
with the definite and firm conviction that a mistake has been committed.” Easley v. Cromartie, 532
U.S. 234, 242 (2001) (internal quotations omitted). “Matters concerning discovery generally are
considered ‘nondispositive’ of the litigation.” Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522,

525 (2d Cir. 1990). Thus such decisions of magistrate judges under § 1782 are generally reviewed

2
by district courts under the clearly erroneous standard. See, e.g., In re XPO Logistics, Inc., 2017 WL
6343689 (S.D.N.Y. 2017) (reviewing for clear error the magistrate judge’s decision to grant in part
petitioner’s request for discovery under § 1782).

A. Continued Availability of Section 1782 Discovery

Respondents argue that Petitioner is no longer entitled to any Section 1782 discovery in
this action. They contend that “Petitioner cannot meet the burden of establishing that he is in a
position to use the evidence from these proceedings in a Spanish action,” (Resps.’ Opp. to Pet.’s
Obj. [Doc. # 151] at 10 (internal quotations omitted)), because the court in the Spanish litigation,
which formed the basis for Petitioner’s Section 1782 request, “unequivocally denied Petitioner’s
ability to use Respondents’ discovery [in that litigation], holding that ‘the admission of more
documentary evidence is not appropriate” during a January 2019 hearing, (Resps.’ Obj. at 13
(quoting Aff. of Félix J. Montero [Doc. # 152] § 35)). Therefore, Respondents argue, any evidence
obtained through these Section 1782 proceedings is no longer “for use in” the Spanish litigation,
and the statutory requirements of Section 1782 discovery are no longer satisfied. See 28 U.S.C. §
1782 (requiring, among other things, that discovery be “for use in a foreign proceeding or
international tribunal”).

According to Respondents, this development renders Petitioner’s objection regarding
withheld documents moot, because he is no longer entitled to any additional discovery from
Respondents under Section 1782. (Resps.’ Opp. to Pet.’s Obj. at 1). Respondents also contend that
the ruling regarding the provision of discovery to the CNMV was legal error, arguing that Judge
Spector should have found good cause to prohibit Petitioner from providing Section 1782
discovery to the CNMV because the requirements of Section 1782 are no longer met. (Resps.’ Obj.

at 13-14.)
Respondents’ argument relies on their contention that Petitioner is no longer able to “use”
any discovery obtained through these proceedings in the Spanish litigation as a result of the
Spanish Court’s January 2019 ruling. But as Judge Spector noted, the “for use” requirement of
Section 1782 is not as narrow as Respondents suggest. In ruling on applications under Section
1782, district courts “should not consider the admissibility of evidence in the foreign proceeding.”
Brandi-Dohrn v. IKB Deutche Industriebank AG, 673 F.3d 76, 82 (2d Cir. 2012). Instead, courts
should focus “on the practical ability of an applicant to place a beneficial document—or the
information it contains—before a foreign tribunal.” In re Accent Delight Int'l Ltd., 869 F.3d 121,
131 (2d Cir. 2017). In the Section 1782 context, the Second Circuit has “relied on the plain meaning
of ‘use’ as indicating ‘something that will be employed with some advantage or serve some use in
the proceeding—not necessarily something without which the applicant could not prevail.” Id. at
132 (internal citation omitted).

Judge Spector concluded that “the Spanish Court’s ruling that the § 1782 discovery is
inadmissible does not foreclose Petitioner from using the discovery” in that proceeding because
Petitioner has the opportunity to place the information contained in that discovery before the
Spanish Court by using those documents to, for example, “prepare witnesses, craft questions, and
present his case.” (Ruling on Mots. for Permission and Protective Order at 8). In light of the Second
Circuit’s clear indication that the “for use in” a foreign proceeding requirement is not an
admissibility requirement, Respondents have not demonstrated that Judge Spector’s ruling on this
question was in error.

Respondents also argue that even if the statutory requirements of Section 1782 discovery
are met, the Court nonetheless should use its discretion to decline to permit continued discovery

because the Spanish Court is not receptive to U.S.-based discovery. (Resps.’ Opp. to Pet.’s Obj. at

4
10-11.) Courts may use discretion to deny “[S]ection 1782 applications where, although the
statutory requirements of [S]ection 1782 were met, the twin goals of the statute were not.” Brandi-
Dohrn, 673 F.3d at 83. And in using that discretion, a “court presented with a § 1782(a) request
may take into account . . . the receptivity of the foreign government or the court or agency abroad
to U.S. federal-court judicial assistance.” Intel Corp. v. Advanced Micro Devices, Inc., 541 U.S. 241,
264 (2004). But in ruling on Petitioner’s initial Section 1782 application, this Court already
considered that factor and rejected Respondents’ argument absent any specific indication that the
Spanish Court is unreceptive to “discovery gathered abroad.” (Ruling on Resps.’ Mot. to Quash
and Pet.’s Mot. to Compel [Doc. # 55] at 8.) Because the January 2019 statement of the Spanish
Court does not specifically address that court’s receptivity to foreign discovery, the Court declines
to reconsider its weighing of the Intel factors.’

Thus the January 2019 statements of the Spanish Court indicate neither that Petitioner’s
objection regarding the withheld documents is moot, nor that Judge Spector's finding that
Respondents had not demonstrated good cause why documents should not be shared with the
CNMV was in error.

B. Production of Withheld Documents

 

| The declaration of Félix J. Montero includes both the Spanish original and an English
translation of the relevant portion of the transcript of the January 2019 hearing. (See Montero Decl.
§¢ 34-35 (“Furthermore, in view of the provisions of article 283 of our Spanish Procedural Law,
the documents provided in these numbers [C-25 to C-53] are not considered necessary, nor useful,
nor pertinent. As I have said, in view of the abundant documentary evidence that already exists in
the proceedings, that has been provided both with the statement of claim and with the statement
of defence, as well as the evidence that was also filed in the interim measures proceedings and in
view of the enormous amount of evidence that must be practiced in trial. As I have said, the
admission of more documentary evidence is not appropriate.”).)

5
Following efforts to meet and confer to resolve pending discovery disputes, Petitioner
moved for an order compelling Respondents to produce certain documents. Petitioner objects to
Judge Spector’s ruling on that motion on several grounds. First, he argues that Judge Spector “erred
when he declined to hold that respondents had failed to perfect their privilege claims, because their
privilege log was untimely and deficient.” (Pet.’s Obj. at 1.) Second, Petitioner argues that “Judge
Spector erred as a matter of law when he declined to rule that respondents had failed to discharge
their burden to demonstrate that the withheld documents were privileged” because “the privilege
log did not include any detail establishing that the withheld documents were created for the
purpose of rendering legal advice.” (Id.) Third, Petitioner argues that even if Respondents’ privilege
logs and claims were sufficient, “they should have been ordered to produce two categories of
documents as a matter of law”: 1) the “Director Documents,” which consist of “communications
between Codere directors and attorneys at Linklaters, who rendered advice to directors of Codere
concerning board matters (including respondents), as well as withheld communications involving
other Codere advisors and employees”; and 2) the “G3M Documents,” which consist of
“respondents’ communications with G3M (a third-party consulting firm retained by Codere as an
independent contractor)” after January 12, 2018. (Id. at 2.)

1. Timeliness of Privilege Logs

Petitioner argues that “Judge Spector should have ordered production of all withheld
documents on the ground that respondents failed to timely perfect their privilege claims.” (Id. at
8.) Petitioner notes that Judge Spector “explained during the January 4 hearing that [Respondents’
privilege] log was ‘clear[ly]’ untimely.” (Id. at 10 (quoting Tr. of 1/4/19 Hearing at 6-7).) He argues
that Judge Spector therefore erred when he “nonetheless held, without explanation, that he would

not use respondents’ breach of the Court-ordered deadline ‘as a justification for disallowing the

6
privilege.” (Id. at 10 (quoting Tr. of 1/4/19 Hearing at 38).) Petitioner argues that this alleged error
was an “abuse of discretion” because the “appropriate remedy for an untimely and deficient log is
not a do-over; it is a finding that privilege claims have not been perfected and cannot be invoked,
particularly where (as here) the delay is flagrant.” (Id. at 11 (citing cases).)

Petitioner has demonstrated that ordering the production of withheld documents is one
possible appropriate remedy for an untimely privilege log. (See id. at 12 (citing Davis v. Hunt
Leibert Jacobson P.C., 2016 WL 3349629, at *3 (D. Conn. June 10, 2016) (ordering production of
unredacted documents for failure to produce redaction log)).) But Petitioner has not demonstrated
that that remedy was the only appropriate remedy available to Judge Spector. See, e.g., In re DG
Acquisition Corp., 151 F.3d 75, 81 (2d Cir. 1998) (finding that party “should have raised privilege”
at an earlier time, but holding that the bankruptcy court “was not required to conclude as a matter
of law that the privilege had been waived because of the untimely assertion” given the “wide
discretion” available to trial courts “in ruling on even mundane discovery matters”); NXIVM Corp.
v. O'Hara, 241 F.R.D. 109, 131 (N.D.N.Y. Feb. 9, 2007) (“The Court could declare all of the
purported privileges waived. And, yet, adjudging all of these documents as waived would be too
austere a remedy when the deficiencies can be readily rectified at this juncture of the litigation.”).

Judge Spector has worked extensively with the parties in this litigation and has
demonstrated a thorough understanding of the nature of their disputes. In light of that expertise
and the variety of appropriate remedies available to courts in response to an untimely privilege log,
Petitioner has not demonstrated that Judge Spector abused his discretion or committed clear error
in declining to bar Respondents’ privilege claims.

2. Adequacy of Privilege Logs
Petitioner argues that Judge Spector erred in declining to order Respondents to produce
documents included on Respondents’ privilege log because the “log for these documents was
inadequate to meet respondents’ burden to substantiate their privilege claims.” (Pet.’s Obj. at 13.)
Specifically, he argues that the log was “legally deficient, because the log did not include
information showing that, behind each log entry, ‘there was: (1) a communication between client
and counsel, which (2) was intended to be and was in fact kept confidential, and (3) made for the
purpose of obtaining or providing legal advice,’ as was their burden.” (Id. (quoting United States
v. Construction Prods. Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996)).) Petitioner also argues that
Judge Spector erred in declining to order production of the “90% of documents not submitted to
the Court in camera,” for which he alleges there “was a complete failure of proof on the element
that the log left unaddressed—whether the documents were created for the purpose of seeking legal
advice.” (Id. at 16.)

Respondents argue that their privilege log was “sufficiently detailed” because its
“descriptions are sufficient for the reader to understand why a particular document is being
withheld as privileged.” (Resps.’ Opp. to Pet.’s Obj. at 22-23.) Respondents note that “petitioner
does not cite any authority that would require production of the contested documents ‘as a matter
of law” instead of “undertaking the thorough process of ascertaining whether the documents were
indeed privileged (as Judge Spector did)” through further review of the logs and documents. (Id.
at 24.)

Again, Petitioner has demonstrated that ordering production of the withheld documents
may have been an appropriate response to Respondents’ privilege logs. But he has failed to
demonstrate that it was the only possible appropriate response such that Judge Spector's decision

not to do so was clear error. Consideration of Respondents’ privilege logs and of the documents

8
submitted for in camera review is a highly detailed factual endeavor, to which it is clear from the
hearing transcripts and written ruling that Judge Spector dedicated substantial time and thorough
analysis. Thus, in the absence of anything more from Petitioner than a disagreement with Judge
Spector’s factual conclusions about the level of detail included in Respondents’ logs, and without
evidence of clear error, setting aside Judge Spector’s ruling on this issue is unwarranted.

3. Director Documents

Petitioner argues that the Director Documents should not have been withheld because he
is “entitled to receive them because he was at all relevant times (and remains) a director of Codere,
and thus, whatever privilege exists may not be asserted [by the Board] against” him. (Pet’s Obj. at
2.) Respondents argued that “Petitioner’s role as a director does not entitle him to access the
privileged communications between the other directors and Linklaters, as Linklaters was retained
for the sole purpose of providing the other directors with legal advice regarding the removal of
Petitioner and his brother.” (Ruling on Emergency Mot. to Compel at 3.)

“[A]s a general matter, a corporation cannot assert the [attorney-client] privilege to deny a
director access to legal advice furnished to the board during a director's tenure.” Newmarkets
Partners, LLC v. Sal. Oppenheim Jr. & Cie. S.C.A., 258 F.R.D. 95 (S.D.N.Y. Feb. 26, 2009). But Judge
Spector concluded that “[a]though Petitioner’s role as a director of Codere made him a ‘joint client’
of Codere’s attorneys,” his “role as a director does not prevent Respondents from asserting the
attorney-client privilege over certain communications with Linklaters.” (Ruling on Emergency
Mot. to Compel at 4.) Judge Spector found that a “subset of Codere’s directors, apart from
Petitioner and his brother, retained Linklaters only for the purpose of obtaining legal advice about
how to remove Petitioner and his brother from their roles in the company.” (Id.) Judge Spector

determined that this arrangement was “distinguishable from an attorney rendering general legal

9
advice to a Board of Directors.” (Id.) He therefore concluded that “[u]nder these facts, the
communications between Linklaters and the directors fall within the attorney-client privilege.”
(Id.)

Petitioner argues that “the law permits a subset of a corporate board to withhold their
communications with legal counsel from a fellow director only upon a showing that, at the time of
the communication,” certain aspects of an adverse relationship among board members are present.
(Pet.’s Obj. at 20-21.) He argues that Judge Spector’s ruling was in error for failing to find that this
exception applied and that its requirements had been met before permitting Respondents to
withhold the Director Documents. But in support of this argument, Petitioner cites only cases from
the Delaware Court of Chancery, which are binding on neither Judge Spector nor this Court. (See
id. at 21 (citing cases).)

Petitioner also argues that he is not “aware of any principle of law that would otherwise
permit respondents to withhold their communications with counsel retained by a subset of the
board of directors to advise on matters relating to the corporation.” (Id. at 22.) But again that
argument fails to demonstrate that Judge Spector’s ruling was based on legal error. And Petitioner's
references to Linklaters as the “company’s lawyer” suggest a disagreement with Judge Spector’s
factual conclusion that Linklaters was retained by a subset of the Board for the sole purpose of
advising with regard to the removal of Petitioner and his brother, but Petitioner offers no evidence

to demonstrate that that conclusion was clear error.’ Petitioner's additional arguments that the

 

2 Petitioner cites declarations which asserted that “Linklaters was asked to provide legal
advice on corporate governance issues relating to the executive roles of the Martinez Sampedro
[brothers] [sic], including on their eventual termination from those roles” in support of his
argument that there is “no evidence in the record” to support Judge Spector’s factual conclusion
that Linklaters was retained to advise regarding the removal of the Sampedro brothers. (Pet.’s Obj.

10
evidence in the record did not support Judge Spector’s factual findings are similarly insufficient to
demonstrate that those. findings were clear error. (See Pet.’s Obj. at 24-26; Resps.’ Opp. to Pet.’s
Obj. at 30 (citing evidence in record in support of Judge Spector’s conclusion).)

Separately, Petitioner also argues that even if Respondents properly withheld
communications between Board members and Linklaters, Judge Spector’s ruling “should still be
reversed in part, because” that conclusion “does not justify withholding all of the Director
Documents.” (Pet.’s Obj. at 27.) Specifically, Petitioner argues that certain groups of Director
Documents which 1) “do not include Linklaters at all,” 2) “include Linklaters, but also include
other Codere employees,” and 3) include “subset directors, Linklaters, and/or G3M on or prior to
January 12, 2018” were improperly withheld. (Id.)

First, as to the Director Documents which did not include Linklaters at all, Petitioner
argues that “there was no factual showing that any of these 179 documents—none of which were
offered for in camera review—reflected any privilege, let alone a privilege that could be asserted
against petitioner” because there has been “no factual showing that” the Codere employees
included on those communications “were working for only a subset of the board of directors when
they were making th[ose] communications.” (Id. at 27-28.) Respondents argue thal these
documents were “properly withheld” and that “privilege for those documents was established on
the privilege log.” (Resps.’ Opp. to Pet’s Obj. at 31.) In the absence of anything more than

Petitioner’s bare assertion that there was “no factual showing” that these documents reflected any

 

at 24 (internal quotation omitted) (emphasis and alteration in Petitioner’s objection)). It is unclear
to this Court how the quoted declaration indicates that Judge Spector’s conclusion regarding the
scope of Linklaters’ representation was in error, let alone clear error which would require this
Court to set aside his factual determination.

11
privilege, Petitioner has not demonstrated that Judge Spector’s factual conclusion regarding the
content and privilege of those documents was clear error.

Second, as to the Director Documents which include both Linklaters and other Codere
employees, Petitioner argues that those documents were improperly withheld because “[e]ither
Linklaters represented the board members in their capacities as such” which would arguably entitle
Petitioner to some or all of the communications between the Board and Linklaters, “or . . . they
represented the individual directors in some other capacity,” as Judge Spector found, “in which
case, at a minimum, the sharing of Linklaters’ communications with Codere employees broke
privilege.” (Pet.’s Obj. at 28-29.) Respondents argue that these documents “were properly withheld
and described on the privilege log, and Petitioner has no sweeping right to them.” (Resps.’ Opp. to
Pet.’s Obj. at 32.) Judge Spector’s Ruling appears not to have directly addressed this question, and
thus this Court cannot determine whether that decision was based on legal error or clear factual
error. (See Ruling on Emergency Mot. to Compel at 3-4.) The Court now asks Judge Spector to
consider specifically the question of whether the subset of Director Documents on which other
Codere employees were included were properly withheld by the Respondents.

Third, Petitioner argues that Director Documents from prior to January 12, 2018’ which
include Board members, Linklaters representatives, and G3M representatives were improperly
withheld, and that Judge Spector’s ruling regarding that subset of documents was in error. The
Court will address these documents below with the pre-January 12, 2018 G3M Documents.

4. G3M Documents

 

3 Respondents argued that as of January 12, 2018, G3M had become so “fully integrated”
into Codere’s executive office that it acquired “functional equivalent status sufficient to prevent
any waiver of privilege.” (Ruling on Emergency Mot. to Compel at 5.)

12
a. Pre-January 12, 2018

When a communication is “made in confidence for the purpose of obtaining legal advice
from the lawyer,” the inclusion ofa third party on that communication does not necessarily destroy
the attorney-client privilege, especially where the inclusion of that third party is “necessary, or at
least highly useful, for the effective consultation between the client and the lawyer which the
privilege is designed to permit.” United States v. Kovel, 296 F.2d 918, 922 (2d Cir. 1961) (holding
that inclusion of an accountant would not necessarily destroy attorney-client privilege and
analogizing to the inclusion of a linguist to provide translation services). Judge Spector concluded
that the pre-January 12, 2018 communications involving G3M were privileged because, after
completing in camera review of the documents that Respondents submitted, he concluded that “in
large part, G3M’s consulting and advice was ‘at least highly useful’ for Linklaters to provide
effective legal advice to its director-clients.” (Id. at 6.) Based on his review of the documents, Judge
Spector found that the “directors who retained Linklaters sought Linklaters’s legal advice regarding
the removal of Petitioner and his brother, and that G3M’s input informed the legal advice that
Linklaters provided.” (Id. at 6-7.) He concluded that “G3M provided Linklaters with information
about the company’s structure, which enabled Linklaters to tailor its legal advice to the directors.”
(Id. at 7.)

Petitioner argues that Judge Spector incorrectly applied the Kovel rule by failing to consider
the Second Circuit’s subsequent elaboration upon that rule in United States v. Ackert, 169 F.3d 136
(2d Cir. 1999). In Ackert, the Second Circuit characterized the holding in Kovel as “recogniz[ing]
that the inclusion of a third party in attorney-client communications does not destroy the privilege
if the purpose of the third party's participation is to improve the comprehension of the

communications between attorney and client.” 169 F.3d at 139. The Ackert court rejected a claim

13
of privilege based on Kovel where the third party was “sought out” for information neither the
client nor the lawyer had “about [a] proposed transaction and its tax consequences,” but the
attorney “was not relying on [the third party] to translate or interpret information given by [the
attorney] to his client.” Id. Because the third party’s “role was not as a translator or interpreter of
client communications, the principle of Kovel did not” apply. Id. at 141. Thus the Ackert court
narrowed the Kovel rule to apply only to those third parties acting as or functioning similarly to
interpreters and translators.

But Judge Spector cited Ackert and United States v. Mejia, 655 F.3d 126 (2d Cir. 2011), a
later case applying the proper third-party consultant standard, in recognizing that the “extension
of the attorney-client privilege to non-lawyer consultants has always been a cabined one, and ‘[t]o
that end, the privilege protects communications between a client and an attorney, not
communications that prove important to an attorney’s legal advice to a client.” (Ruling on
Emergency Mot. to Compel at 6.) He recognized that attorney-client privilege does not extend to
situations where the “third party’s role is ‘not as a translator or interpreter of client
communications.” (Id. (quoting Montesa v. Schwartz, No. 12-Civ.-6057 (CS)(JCM), 2016 WL
3476431, at *5 (S.D.N.Y. June 20, 2016)).) Based on those legal standards and his in camera review
of the relevant documents, Judge Spector then concluded that the inclusion of G3M on otherwise
privileged documents did not break that privilege. Petitioner has failed to demonstrate that Judge
Spector’s ruling relied upon any legal error, and he has similarly failed to show that Judge Spector's
factual conclusion, driven by his review of the documents, was clear error.

b. Post-January 12, 2018
Petitioner argues that the post-January 12, 2018 G3M Documents should not have been

withheld because Judge Spector’s ruling that G3M became the “functional equivalent” of Codere’s

14
employee was legal and factual error. Judge Spector found that “[m]ultiple courts in the Second
circuit have concluded that, when a non-lawyer advisor is the ‘functional equivalent of an
employee,’ the attorney-client privilege extends to communications between the de facto employee
and the company’s counsel.” (Ruling on Emergency Mot. to Compel at 8 (citing cases).) Judge
Spector cited the factors courts look to in “determining whether a non-lawyer consultant is the
‘functional equivalent’ of a company’s employee,” (id.), and concluded that “Respondents have
established that, after January 12, 2018, G3M employees became the “function{al] equivalent’ of
Codere employees,” (id. at 9). That conclusion was based on Judge Spector’s review of “affidavits
that establish that, following the removal of Petitioner and his brother, G3M employee Vincente
Di Loreto became the Chief Executive Officer of Codere, and the other G3M employees served as
‘the primary liaison with external counsel on matters arising out of the termination’ of Petitioner
and his brother.” (Id.) Judge Spector concluded that “[{t]his evidence shows that the G3M
employees were integrated into the corporate structure of Codere rendering them de facto
employees of the company.” (Id.)

As to the claim of legal error, Petitioner contends that Judge Spector’s “ruling (in following
other cases endorsing the ‘de facto employment test) is inconsistent with Second Circuit law (such
as Ackert) holding that third parties break privilege.” (Pet.’s Obj. at 32.) But Petitioner
acknowledges that Judge Spector’s ruling followed the line of cases from within this Circuit which
apply the “de facto employee” test, and he simply states conclusorily that those cases are
“inconsistent with Second Circuit law (such as Ackert).” (Id.) PPetitioner has not demonstrated
that Judge Spector’s decision was based on legal error.

As to the claim of factual error, Petitioner claims that the “record evidence was not there”

to demonstrate that G3M was the functional equivalent of a Codere employee. (Id.) He argues that

15
as to the G3M employees other than Mr. Di Loreto, only “conclusory affidavits stating that ‘[t]he
remaining partners of G3M became fully integrated into the Company’s executive office” support
Judge Spector’s conclusion. (Id. at 33.) Petitioner argues that the contract between G3M and
Codere contradicts those affidavits by stating that “no employee of either party ‘shall be subject to
the other Party’s power to manage and organize its activity, nor, therefore, shall they be included
in its organizational structure.” (Id.) But Petitioner acknowledges that affidavits in the record
supported Judge Spector’s factual conclusion about the integration of G3M employees, and his
disagreement with the weight Judge Spector afforded to those affidavits and the Codere-G3M
contract does not demonstrate that Judge Spector committed clear error in reaching that
conclusion.

C. Disclosure to the CNMV

“Both 28 U.S.C. § 1782 and the Protective Order in this matter require that any discovery
must be for use in a foreign ‘proceeding.” (Resps.’ Obj. at 10.) But “Section 1782(a) does not limit
the provision of judicial assistance to ‘pending’ adjudicative proceedings.” Intel, 542 U.S. at 258.
Rather, judicial assistance from American federal courts is “available ‘whether the foreign or
international proceeding or investigation is of a criminal, civil, administrative, or other nature.”
Id. at 259 (quoting S. Rep. No. 1580, at 9) (emphasis added in Intel). Moreover, “the ‘proceeding’
for which discovery is sought under § 1782(a) must be in reasonable contemplation, but need not
be ‘pending’ or ‘imminent.”” Id. at 247.

Respondents argue that Judge Spector “committed legal error . . . by finding that
Petitioner’s sending a complaint to the CNMV placed an investigation by that agency within
reasonable contemplation.” (Resps.’ Obj. at 10.) Respondents contrast the CNMV proceedings
with those at issue in Intel, characterizing the holding in Intel as that “Section 1782 discovery was

16
available only once a dispositive quasi-judicial administrative ruling, reviewable by a court, was
within reasonable contemplation.” (Id. at 12.) “In other words,” Respondents argue, “the
investigation itself is not a ‘proceeding’ under Section 1782, but it does indicate that proceeding
may be forthcoming and, as such, an investigation can serve as the basis for a request under Section
1782.” (Id.) Respondents conclude that “unlike in Intel, there are absolutely no objective indicia
that an investigation is underway.” (Id.)

Although Respondents frame their objection to Judge Spector’s ruling in terms of “legal
error,” it is more accurately described as a disagreement with Judge Spector’s factual conclusion
that an investigation is underway such that “a dispositive ruling by” the CNMV, “reviewable by” a
court, is “within reasonable contemplation.” Intel, 542 U.S. at 259.

Judge Spector determined that “[b]ased on the factual record related to Petitioner’s July 2,
2019 motion (Doc. No. 198), . . . a proceeding is within reasonable contemplation.” (Ruling on
Mots. for Permission and Protective Order at 6.) Specifically, Judge Spector concluded that on “the
basis of Attorney Moya’s affidavit, it is apparent that, at this moment, the CNMV is reviewing the
complaint that Petitioner and his brother submitted jointly to determine whether there exists a
‘well-founded suspicion of infringement.” (Id.) Based on his review of the factual record, Judge
Spector concluded that “[dJuring the CNMV’s ‘review of the complaint, it may ask the
complainant for additional documents to aid in its assessment of whether” such suspicion exists,
and that at “the conclusion of its ‘review,’ the CNMV will determine whether it will initiate a
sanctioning proceeding, the outcome of which would be reviewable by a Spanish court.” (Id.
(internal citations omitted).) Respondents offer no evidence to suggest that these factual

conclusions about the CNMV proceedings were clear error such that this Court should be left with

17
the “definite and firm conviction that a mistake has been committed,” and thus the Court will not
disturb Judge Spector’s factual findings. (See generally Resps.’ Obj. at 12.)

Moreover, Judge Spector’s factual findings make clear that, contrary to Respondents’
assertions, the procedural posture of the CNMV investigation is similar to that of the European
Commission at issue in Intel. In Intel, the Second Circuit explained that “the European

cee

Commission . . . enforces European competition laws and regulations” and that its “overriding
responsibility’ is to conduct investigations into alleged violations of the European Union’s
competition prescriptions.” 542 U.S. at 254. Once it receives a complaint, the Commission
“conducts a preliminary investigation,” during which it “may take into account information
provided by a complainant, and it may seek information directly from the target of the complaint.”
(Id. (internal quotation omitted).) “Ultimately,” the “preliminary investigation results in a formal
written decision whether to pursue the complaint,” and if the Commission “declines to proceed,
that decision is subject to judicial review.” Id. If the Commission does pursue a complaint, after
several intermediate procedural steps, the Commission’s final decisivn is then subject to judicial
review. Id. at 254-55,

As with the investigation by the European Commission in Intel, the CNMV “review” is the
first of many procedural steps which could ultimately lead to a final decision subject to judicial
review. After reviewing the European Commission investigation procedures, the Intel court
concluded that there was “no warrant to exclude the European Commission, to the extent that it
acts as a first-instance decisionmaker, from § 1782(a)’s ambit.” Id. at 258. Based on the factual

record before him, Judge Spector concluded that the “review” period conducted by the CNMV, a

first-instance decisionmaker whose decisions are subject to judicial review, places an

18
administrative proceeding within reasonable contemplation. This Court sees neither any clear
factual error nor any legal error which would require Judge Spector’s ruling to be set aside.
III. Conclusion
For the foregoing reasons, Respondents’ objection [Doc. # 223] is OVERRULED, and
Petitioner’s objection [Doc. # 142] is OVERRULED except as to the question of whether
Respondents properly withheld the subset of Director Documents on which other Codere
employees were included, which Judge Spector will now address. Respondents’ Motion to Stay

[Doc. # 218] is DENIED as moot.

ITJSS8Q ORDERED. \ 4/
ist

ef i —-
Janet Bon Arterton, U.S.DJ.

Dated at New Haven, Connecticut this 27th day of December 2019.

19
